Citation Nr: 1434707	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to an initial compensable rating for right elbow strain.  

4.  Entitlement to an initial compensable rating for repetitive stress disorder, right wrist.
5.  Entitlement to a 10 percent rating under 38 C.F.R. § 3.324 (2013) based on multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the matters of service connection for right and left carpal tunnel syndrome, service treatment records show treatment for right forearm numbness and other symptoms.  No left upper extremity symptoms are shown in the service treatment records.  Carpal tunnel syndrome of each upper extremity is now shown by a January 2009 VA examination report; however, the examiner offered an inadequate opinion as to etiology.  The examiner concluded that carpal tunnel syndrome of each wrist should be "considered non-service connected;" essentially offering a legal, rather than medical, opinion.  Remand for another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2011, the Veteran filed a notice of disagreement with the RO's May 2011 decision that granted service connection and assigned initial noncompensable ratings for the right elbow and right wrist disabilities and denied entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  The RO has not yet issued a statement of the case on these matters.  Accordingly, remand of it to have a statement of the case issued is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to determine the current nature and likely etiology of the bilateral carpal tunnel syndrome.  The claims file must be provided to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should answer the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that any diagnosed carpal tunnel syndrome of either wrist was manifest in service or within 1 year of discharge, or is otherwise causally related to service?

Detailed reasons for the responses must be furnished. 

2.  Thereafter, readjudicate the Veteran's claims for service connection for right and left carpal tunnel syndrome in light of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

3.  Issue the Veteran a statement of the case on the matters of increased initial ratings for the service-connected right elbow and right wrist disabilities and entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  The issues are to only be returned to the Board if a timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



